DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities: 
Claim 10, “a vehicle anti-theft device” in line 21 should be -- the vehicle anti-theft device -- and “a vehicle” in line 21 should be -- the vehicle --.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 10-12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Endo (US 2012/0274276)
Regarding claim 1, Endo discloses a vehicle anti-theft device [figs. 1-4] comprising: connectors [11, fig. 1] configured to be connected to battery cables [plug in] of a vehicle [10, fig. 1]; a communication unit [31, fig. 1] configured to communicate with an external device [61, fig. 1]; a power consuming device [30, figs. 1-4] configured to consume power of a vehicle battery 
Regarding claim 5, Endo discloses [para. 21], further comprising a GPS receiver configured to measure position information of the vehicle, wherein the overall control unit transmits the position information of the vehicle to the external device through the communication unit, at predetermined timing.
Regarding claim 10, Endo discloses a vehicle anti-theft system [figs. 1-4] comprising: a vehicle anti-theft device [fig. 1], and an external device [20/61-63/70, fig. 1] configured to communicate with the vehicle anti-theft device, wherein the vehicle anti-theft device includes connectors [11, fig. 1] configured to be connected to battery cables of a vehicle [10], a communication unit [31, fig. 1] configured to communicate with the external device, a power consuming device [30, fig. 1] configured to consume power of a vehicle battery [12, fig. 1], and an overall control unit [40, figs. 1-4] configured to perform control of consumption of the vehicle battery, wherein the external device transmits a signal for instructing consumption of the vehicle battery to a vehicle anti-theft device arranged in a vehicle that may be stolen or that may be kept without permission [para. 26], and the overall control unit performs control of causing consumption of power of the vehicle battery by using the power consuming device, when the overall control unit receives the signal from the external device through the communication unit [see fig. 3, para. 30-35, 40-45 and 52].
Regarding claim 11, Endo discloses a vehicle anti-theft method [figs. 1-4] used in a vehicle anti-theft device [fig. 1] that is connected to battery cables of a vehicle [10], and that 
Regarding claim 12, Endo discloses an on-board device [figs. 1-4] comprising: a communication unit [31, fig. 1] configured to communicate with an external device [20/61-63/70, fig. 1]; a power consuming device [30, fig. 1] configured to consume power of a vehicle battery [12, fig. 1]; and an overall control unit [40, figs. 1-4] configured to perform control of causing consumption of power of the vehicle battery by using the power consuming device, when the overall control unit receives a signal for instructing consumption of the vehicle battery from the external device through the communication unit [see fig. 3, para. 30-35, 40-45 and 52].
Allowable Subject Matter
Claims 2-4 and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/            Primary Examiner, Art Unit 2842